TYSON, J.
— The canse was tried at the Fall term of the court in 1899. A motion was entered for a new trial Avhich was continued regularly until the Fall term of the court, 1900, when it Avas denied. The assignments of error, saAre one, are predicated upon except-tions reserved to the rulings of the court- in the admission of eliden ce and written charges refused to the defendant. The other assignment of error relates to *574the overruling of the motion for a new trial. The bill of exceptions in the record can only be looked to for the purpose of reviewing the motion, and not for the purpose of reviewing the rulings of the court made upon the trial of the cause.—Ala. M. R’y Co. v. Brown, 129 Ala. 282. The exceptions reserved to rulings of the court upon the admission of evidence and the refusal of charges requested by defendant were not assigned as grounds in the motion for new trial. This being true, the trial court cannot be put in error in overruling the motion. The denying of the motion is not otherwise insisted upon in argument.
Affirmed.